DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 10/15/2021. As directed by the amendment, claim 1 was amended, claims 8 and 10-27 were cancelled, and no claims were added. Thus, claims 1-7 and 9 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “to remotely lower the patient’s high blood sugar levels” (lines 13-14) is unclear as to how to determine the metes and bounds of the limitation, specifically, does the term “remotely” refers to a quantity or a location. The terms “remotely” being used in this particular instance makes the claim unclear, furthermore, the term “remotely” is a relative term. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 


Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Openstax (“Anatomy & Physiology”) and Maharaj (2012/0093764).
	Regarding claim 1, Schultheiss discloses a method of treating a human patient (see paragraph 0002) exhibiting high blood sugar levels (paragraph 0186, Schultheiss discloses using the method to treat diabetes, a patient having diabetes is a patient exhibiting high blood sugar levels) comprises the steps of: activating an acoustic shock wave generator or source to emit pressure pulses or acoustic shock waves (see paragraphs 0106 and 0154-0157); and subjecting an extremity of the human patient including a vascular system containing red blood cells and surrounding muscle tissue wherein the extremity is the skin and muscle (see paragraph 0028, Schultheiss discloses that the acoustic shock wave generator focus on tissue of the patient, the tissue can be organ, or skin or muscle, or a heart, wherein heart is part of the vascular system, furthermore, skin contains portion of the vascular system containing red blood cells), to the acoustic shock waves by stimulating through the extremity wherein the extremity of the human patient is positioned within a path of the emitted pressure pulses or acoustic shock waves and away from a geometric focal volume or point of the emitted pressure pulses or acoustic shock waves (see paragraph 0028, Schultheiss discloses that the method of stimulating a substance comprises the steps of activating 
However, Openstax teaches that it is well-known in the art that muscles, tissue and skin can be found on a limb extremity including leg, arm, and foot of the patient (see pages 14, 425 and full disclosure). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment 
The modified Schultheiss discloses in paragraph 0044 that the method would measure and test the at risk tissue to establish measured baseline condition pre shock wave therapy and the step of post shock wave therapy testing the treated tissue for comparison to the baseline condition, and Schultheiss further discloses the treatment of diabetes (paragraph 0186 of Schultheiss), but fails to disclose the step of measuring the human patient’s blood sugar level prior to treating and measuring the patient’s sugar level after the treatment.
However, Maharaj teaches a method for treating diabetes, comprising measuring the human patient’s blood sugar level prior to treating and measuring the patient’s blood sugar level after the treatment (see paragraph 0018 and full disclosure). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of the modified Schultheiss to have the step of measuring the human patient’s blood sugar level prior to treating and measuring the patient’s blood sugar level after the treatment as taught by Maharaj for the purpose of better understanding the treatment and the patient by seeing the patient’s blood sugar level before and after treatment, thereby allowing the physician to further adjust the method to treat the patient.

	Regarding claim 3, the modified Schultheiss discloses that the emitted shock waves are convergent having a geometric focal volume or point at a distance of at least X from the generator or source, the method further comprising positioning the limb extremity at a distance less than the distance X from the source (see abstract and paragraph 0028 of Schultheiss).
	Regarding claim 5, the modified Schultheiss discloses that the limb extremity is a leg (see the rejection in claim 1).
	Regarding claim 6, the modified Schultheiss discloses that the limb extremity is a foot (see the rejection in claim 1).
Regarding claim 7, the modified Schultheiss discloses that the limb extremity is an arm (see the rejection in claim 1). 
Regarding claim 9, the modified Schultheiss discloses a method to treat diabetes, which would result in lowering the baseline level of blood sugar (paragraph 0186 of Schultheiss), but fails to disclose the step of repeating the method periodically a plurality of times over a period of weeks, however, the feature of choosing how long a treatment period should be, is considered as an obvious design choice, and is depended on the physician determination of how severe or at risk the patient is.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (20060100550) in view of Openstax (“Anatomy & Physiology”) and Maharaj (2012/0093764) as applied to claim 1, and further in view of Warlick (2007/0142753).
	Regarding claim 4, the modified Schultheiss discloses in paragraph 0186 of Schultheiss that shock waves are used to treat diabetes, but fails to specifically disclose if the diabetes was type 1 or type 2.
	However, Warlick teaches a method of treating type 1 or type 2 diabetes in human patient (full disclosure, Warlick discloses in paragraph 0022, that the method if Warlick is for curing Diabetes type 1 and 2) comprises the steps of: activating an acoustic shock wave generator or source to emit acoustic shock waves (acoustic shockwave generator (43, 17, and treatment instrument power generator system).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Schultheiss to be used to treat type 1 and type 2 diabetes as taught by Warlick for the purpose of treating well-known types of diabetes with acoustic shock waves therapy, thereby, providing comfort to patients suffering from type 1 and type 2 diabetes. 	
	
Response to Arguments
The arguments to the newly added claim limitations in claims 1-7 and 9 has been addressed in the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785